 

Exhibit 10.24

 

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO REGULATION
S-K ITEM 601(b)(10)(iv) OF THE SECURITIES ACT OF 1933, AS AMENDED. CERTAIN
CONFIDENTIAL INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT (i) IS
NOT MATERIAL AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO EYENOVIA, INC. IF
PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE
APPROPRIATE PLACES WITH EMPTY BRACKETS INDICATED BY [    ].

 

LICENSE AMENDMENT

 

This LICENSE AMENDMENT (the “LA”) by and between:

 

Senju Pharmaceutical Co., Ltd., a corporation duly organized and existing under
the laws of Japan, having a principal place of business at 3-1-9, Kawaramachi,
Chuo-ku, Osaka 541-0048, Japan (“Senju”); and

 

Eyenovia, Inc., a corporation organized and existing under the laws of Delaware,
having a principal place of business at 295 Madison Avenue, Suite 2400, New
York, NY 10017, U.S.A. (“Eyenovia”);

 

shall be effective as of April 8, 2020 (the “LA Effective Date”), and where
Senju and Eyenovia are each individually referred to herein as a “Party” and
collectively referred to as the “Parties”.

 

RECITALS

 

WHEREAS, Senju and Eyenovia are parties to an Exclusive License Agreement dated
March 18, 2015 (the “Agreement”), which remains in full force and effect; and

 

WHEREAS, the Parties wish to confirm their mutual understanding of the terms of
the Agreement as stated in this LA; and

 

WHEREAS, it is the intentions of the Parties that the terms of the Agreement be
so confirmed by way of this LA.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties hereby agree as follows:

 

1.Any capitalized terms in this LA shall have the meaning assigned to them in
the Agreement, provided that the following terms are defined by this LA:

 



 

 

 

(1)“China” shall mean the People’s Republic of China, and also Hong Kong, Macao,
and Taiwan.

 

(2)“LA Licensed Products” shall mean a Licensed Product using piezo-print
technology in a microdose dispenser containing: the chemical substance atropine
sulfate as its sole active ingredient and that is used for the treatment of
myopia in humans; the chemical substance pilocarpine as its sole active
ingredient and that is used for the treatment of presbyopia in humans.

 

(3)“LA Term” shall mean the period of time from the LA Effective Date until the
end of one (1) year thereafter.

 

(4)“Senju Licensed Know-How” shall mean any and all information, data, clinical
studies, instructions, proprietary information, trade secrets, techniques or
materials which are related to and generated by Senju’s activities (or those
performed on Senju’s behalf) under the Agreement for the Licensed Product.

 

(5)“Senju Inventions” shall mean Inventions generating from Senju’s activities
(or those performed on Senju’s behalf) under the Agreement for the Licensed
Product.

 

2.For the LA Term and only for the LA Licensed Products, the Territory as stated
in Section 1.15 of the Agreement shall exclude China and South Korea. For the
purpose of clarification, this exclusion shall not affect Senju’s rights to the
LA Licensed Product outside of China and South Korea.

 

3.If before the end of the LA Term, Eyenovia enters into a definitive
arrangement with any third party which Eyenovia designates (“Eyenovia Designated
Third Party”) for the LA Licensed Products in China and South Korea, then the
exclusion of Section 2 of this LA shall continue as long as the definitive
agreement with the Eyenovia Designated Third Party is in place, unless otherwise
altered by agreement of the Parties. Provided, however, that:

 

(1)Eyenovia itself may not research, develop, commercialize, manufacture, or use
the LA Licensed Products in China and South Korea (and accordingly it doing so
would not extend the exclusion of Section 2 of this LA); this restriction would
not apply to the third party under terms of a license agreement; and

 



 

 

 

(2)Subject to the terms and conditions of this LA, and without limitation of
Sections 2.1.4, 6.1.1, 7.4.3, and 7.4.4 of the Agreement, Eyenovia has a right
by way of sub-license to the Eyenovia Designated Third Party, to research,
develop, commercialize, manufacture, or use the LA Licensed Products in China
and South Korea, under the Senju Licensed Know-How and Senju Inventions, as
applicable.

 

(3)Senju has a right, with a right to Sublicense in accordance with the
Agreement, to research, develop, commercialize, manufacture, or use, under the
Licensed Know-How and Inventions with respect to the Licensed Product generated
from the Eyenovia Designated Third Party’s activities under this LA, (a) the
Licensed Products other than LA Licensed Products in China and South Korea, and
(b) the Licensed Products in countries of the Territory other than China and
South Korea. For the purpose of clarification, Senju’s right to use the Licensed
Know-How and Invention under this Section will not increase the Running Royalty
in Section 6.2 of the Agreement and/or extend Royalty Term/Term under Sections
6.3 and 7.1 of the Agreement, respectively,

 

(4)Senju makes no representations or warranties that the Senju Licensed Know-How
and/or Senju Inventions are sufficient to develop, manufacture or commercialize
the Licensed Product, including LA Licensed Products, nor that any resulting
patent applications for Senju Inventions will be granted or patents enforceable.

 

(5)In consideration for the exclusion of Section 2 of this LA, Eyenovia shall
pay to Senju the following compensation upon and after the execution of the
arrangement with Eyenovia Designated Third Party:

 

(i)Non-Royalty License Revenue:

 

(a)[ ] percent ([ ]%) of any lump-sum payment received from Eyenovia Designated
Third Party if Eyenovia licenses the LA Licensed Product, including, without
limitation, any signing fee, upfront and milestone; and

 

(b)[ ] percent ([ ]%) of any net revenue obtained from contract research and/or
development for the LA Licensed Product; and

 

(c)[ ] percent ([ ]%) of any net revenue obtained from contract manufacture for
the device of the LA Licensed Product,

 



 

 

 

In the case of contract manufacturing, Net Revenue is defined as [  ].

 

In the case of contract research and or development, Net Revenue is defined as [
 ].

 

Senju must receive a minimum of [ ] United States Dollars (US$[ ]) in payments
for Non-Royalty License Revenue under this Section 3.(3) (i).

 

(ii)Revenue from running royalty based on sales:

 

[ ] percent ([ ]%) of all sales royalty revenues received by Eyenovia for the
sale or commercialization of the LA Licensed Product in China and South Korea by
Eyenovia Designated Third Party.

 

  (iii) At the request of Senju, Eyenovia shall deliver to Senju a true and
accurate report setting out in detail the information necessary to calculate the
payments and revenues due under Section 3(3), including all deductions made
under Net Revenues. Eyenovia shall retain records pertaining to such payments
and revenues, which will be open for inspection by an auditor chosen by Senju,
for the purpose of verifying the amounts payable by Eyenovia hereunder. Such
inspections shall be at the expense of Senju, unless a variation or error
producing an underpayment in amounts payable exceeding five percent (5%) of the
amount paid for any period covered by the inspection is established, in which
case, all reasonable costs relating to the inspection for such period and any
unpaid amounts that are discovered shall be paid by Eyenovia.

  



 

 

 

4.In the event that Eyenovia fails to enter into such a definitive arrangement
with Eyenovia Designated Third Party for the LA Licensed Product in China and
South Korea during the LA Term, then the exclusion of Section 2 of this LA shall
end at the end of the LA Term. In the event that such arrangement were to be
entered into during the LA Term, but then expire or otherwise terminate
thereafter, then the exclusion of Section 2 of this LA shall end upon such
expiration or termination. In either such case, Senju would regain and retain
full rights to the LA License Product in China and South Korea.

 

5.Any material breach by Eyenovia of the terms of this LA shall be grounds for
Senju to terminate this LA upon notification to Eyenovia and after Eyenovia is
given sixty (60) days to address any such material breach. If Eyenovia remains
in such material breach after that time, Senju may terminate this LA and the
rights and obligations stated herein.

 

6.The remaining terms and conditions of the Agreement shall remain unchanged,
and in full force and effect.

 

7.This LA may be executed in counterparts and signature pages may be delivered
by facsimile or scanned (“PDF”) form, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

  

[Signature Page Follows]

 



 

 

 

       IN WITNESS WHEREOF, Eyenovia and Senju have executed this LA by their
respective duly authorized representatives.

 

EYENOVIA, INC.   SENJU PHARMACEUTICAL CO., LTD.           (“Senju”)          
By: /s/ Tsontcho Ianchulev     /s/ Shuhei Yoshida Name: Tsontcho Ianchulev    
Name: Shuhei Yoshida Title: CEO     Title: President Date: 04/08/2020     Date:
04/08/2020

  

 



 

